Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.456 Filed 03/22/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 BARI BLAKE WOOD,
                                             Case No. 2:20-cv-10838
             Plaintiff,
                                             HONORABLE STEPHEN J. MURPHY, III
 v.

 36TH DISTRICT COURT, et al.,

             Defendants.
                                   /

                          OMINUBUS OPINION AND ORDER

      Plaintiff Bari Blake Wood sued the 36th District Court of Michigan, Judge

William McConico, and LaWanda Crosby and alleged First Amendment retaliation,

violations of the Michigan Whistleblower statute, and termination in violation of

Michigan public policy. ECF 1, PgID 2. Defendants promptly moved to dismiss the

complaint, ECF 13, and also moved to strike several paragraphs of it, ECF 14.

Plaintiff responded to both motions, ECF 16, 18, and Defendants replied, ECF 20, 21.

The Court reviewed the briefs and finds that a hearing is unnecessary. See E.D. Mich.

L.R. 7.1. For the reasons below, the Court will grant in part and deny in part the

motion to strike the complaint, and will grant in part and deny in part the motion to

dismiss.




                                         1
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.457 Filed 03/22/21 Page 2 of 12




                                  BACKGROUND1

      Plaintiff is a Michigan lawyer who was appointed as a magistrate judge for the

36th District Court in January 2016 by then-Chief Judge Nancy Blount. ECF 1, PgID

4. In November 2017, Plaintiff was appointed to serve as the Chief Magistrate Judge.

Id.

      As Chief Magistrate, Plaintiff was responsible for her own docket of cases as

well as providing "oversight and guidance to the Court's other Magistrate Judges."

Id. In Fall 2018, Plaintiff allegedly reported to the other magistrates and the then-

Chief Judge that she believed the 36th District's practices surrounding warrants and

felony arraignments violated state and federal law. Id. at 4–6. Plaintiff also alleged

that she brought these same concerns to the then-Chief Judge and the Court

Administrator in January 2019. Id. at 6. Plaintiff asserted that the response to her

concerns was that it was "not the Court's problem." Id.

      A few months later, an acquaintance informed Plaintiff that the American

Civil Liberties Union ("ACLU") of Michigan would initiate a suit against the 36th

District soon. Id. at 6–7. Plaintiff allegedly emailed the 36th District Court's in-house

counsel and notified the then-Chief Judge of the potential litigation. Id. at 7. In April

2019 suit was indeed filed before this Court. Id.; see also Davontae Ross, et al. v. Hon.

Nancy M. Blount, et al., 2:19-cv-11076 (E.D. Mich. April 4, 2019) (Michelson, J.).




1Because the Court must view all facts in the light most favorable to the nonmoving
party, see Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008),
the Court's recitation does not constitute a finding of fact.


                                           2
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.458 Filed 03/22/21 Page 3 of 12




During the litigation of Ross, Plaintiff was sued in her official capacity and met with

both the in-house counsel and the outside counsel for her court. ECF 1, PgID 8.

      In November 2019, Defendant McConico was appointed as the Chief Judge of

the 36th District Court. Id. at 9. Plaintiff alleged that shortly after the appointment,

Judge McConico was briefed on the ongoing ACLU litigation, including Plaintiff's

attempts to warn the 36th District Court about the issues. Id. The next month,

Plaintiff was notified that Defendant McConico had decided to remove her as Chief

Magistrate Judge. Id. And a few weeks later, Plaintiff alleged, she was terminated

effective immediately from the court. Id. at 10. And because the ACLU in Ross had

sued Plaintiff in her official capacity, her involvement with that suit as a defendant

ended with the termination. Id.

      In April 2020, Plaintiff filed the present suit and alleged she was terminated

from her position as a magistrate judge because she "had a history of reporting and

seeking to remedy legal violations by [the 36th District] Court, and because these

actions threatened their defense against the ACLU litigation." Id. at 10. Specifically,

Plaintiff alleged First Amendment retaliation, wrongful termination as a public

policy tort under Michigan law, and a violation of the Michigan Whistleblower

Protection Act. Id. at 10–17. Defendant moved to dismiss and argued Plaintiff was an

at-will employee and her claims failed as a matter of law since they were improperly

pleaded or lacked a legal basis. ECF 13, PgID 60–70. Defendant also moved to strike

portions of the complaint and argued specific paragraphs were privileged or work

product. ECF 14.




                                           3
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.459 Filed 03/22/21 Page 4 of 12




                                LEGAL STANDARD

I.    Motion to Strike

      Federal Rule of Civil Procedure 12(f) allows the Court, on a party's motion, to

"order stricken from any pleading any insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter." In general, courts disfavor motions

to strike because they "propose[] a drastic remedy." Wrench LLC v. Taco Bell Corp.,

36 F. Supp. 2d 787, 789 (W.D. Mich. 1998) (quotation omitted). Such motions should

be "used sparingly and only when the purposes of justice require." Doe v. Cin-Lan,

Inc., No. 08-12719, 2009 WL 1508367, at *1 (E.D. Mich. May 29, 2009).

      Under Federal Rule of Evidence 501, federal common law determines

questions of privilege in federal question litigation. See Reed v. Baxter, 134 F.3d 351,

355 (6th Cir. 1998) ("Questions of privilege are to be determined by federal common

law in federal question cases. Fed. R. Evid. 501."). And under federal common law the

elements of attorney-client privilege are:

      (1) Where legal advice of any kind is sought (2) from a professional legal advisor
      in his capacity as such, (3) the communications relating to that purpose, (4)
      made in confidence (5) by the client, (6) are at his instance permanently
      protected (7) from disclosure by himself or by the legal advisor, (8) unless the
      protection is waived.

Id. at 355–56 (citing Fausek v. White, 965 F.2d 126, 129 (6th Cir. 1992)). It is also

settled law that "a corporation may claim an attorney-client privilege to prevent an

attorney from testifying about confidential communications with the corporation as

a client." Fausek, 965 F.2d at 129. The Sixth Circuit has "confirm[ed] that a

government entity can assert attorney-client privilege in the civil context." Ross v.

City of Memphis, 423 F.3d 596, 601 (6th Cir. 2005). It is the municipality that holds


                                             4
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.460 Filed 03/22/21 Page 5 of 12




the privilege in such contexts and the municipality that may waive such privilege. Id.

at 601–03 ("Municipalities, which are corporations, would thus be clients entitled to

privilege.").

II.      Motion to Dismiss

         When analyzing a motion to dismiss under Civil Rule 12(b)(6), the Court views

the complaint in the light most favorable to the plaintiff, presumes the truth of all

well-pleaded factual assertions, and draws every reasonable inference in favor of the

non-moving party. Bassett, 528 F.3d at 430. The Court may grant a Rule 12(b)(6)

motion to dismiss if the complaint fails to allege facts "sufficient 'to raise a right to

relief above the speculative level,' and to 'state a claim to relief that is plausible on

its face.'" Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). If "a cause of action fails

as a matter of law, regardless of whether the plaintiff's factual allegations are true,"

the Court must dismiss it. Winnett v. Caterpillar, Inc., 553 F.3d 1000, 1005 (6th Cir.

2009).

                                     DISCUSSION

         The Court will first address Defendant's motion to strike, ECF 14, and then it

will address the motion to dismiss claim by claim, ECF 13.

I.       Motion to Strike

         Defendants assert that six paragraphs in the complaint—Paragraphs 36 and

41–46—contain information subject to attorney-client privilege. ECF 14, PgID 344.

The paragraphs broadly discuss conversations between Plaintiff and the 36th District

Court's in-house counsel and then later conversations with outside counsel during


                                            5
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.461 Filed 03/22/21 Page 6 of 12




the ACLU litigation. ECF 1, PgID 7–9. Statements are not privileged if they are

merely facts about communications, including the facts that the communication took

place, when it occurred, the identities of those involved, and the general subject

matter of the communication concerned. See Kuriakose v. Veterans Affairs Ann Arbor

Healthcare Sys., No. 14-cv-12972, 2016 WL 4662431, at *8 (E.D. Mich. Sept. 7, 2016)

(collecting cases). Paragraphs 41, 42, 43, and 44 are unprivileged information and

merely provide information broadly about who was involved in the communication

with outside counsel, the dates of those communications, and the general subject

matter discussed. ECF 1, PgID 8.

      But the same cannot be said for Paragraphs 36, 45, and 46. Instead, those

paragraphs discuss specific information shared by Plaintiff when she was an

employee of the 36th District Court and in her capacity as an employee of the court.

Id. at 7–9. The paragraphs also discuss the specific communications and specific

conclusions and impressions of the 36th District Court's attorneys. The attorney-

client privilege protects that information. And because the client is the 36th District

Court and the court did not waive the privileged information, Plaintiff may not assert

it in her complaint.

      Although there is little direction from the Sixth Circuit on motions to strike,

several district courts around the country have routinely stricken privileged

paragraphs from complaints. See, e.g., O'Donnell v. Genzyme Corp. et al., No. 14-cv-

01767, ECF 33, PgID 294–97 (N.D. Ohio Dec. 18, 2014); Sims v. Roux Labs., Inc., No.

06-10454, 2007 WL 2571941, at *1–4 (E.D. La. Aug. 31, 2007); Shattles v. Bioprogress




                                          6
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.462 Filed 03/22/21 Page 7 of 12




PLC, No. 1:05-cv-3179, 2006 WL 5778889, at *4 (N.D. Ga. July 14, 2006) (granting a

motion to strike "because [the defendant] has met its burden and the statement in

plaintiffs' amended complaint is protected by the attorney-client privilege").

      Because the 36th District Court has met its burden to establish attorney-client

privilege for Paragraphs 36, 45, and 46, the Court will grant in part Defendant's

motion to strike and deny in part as to Paragraphs 41–44.

II.   Motion to Dismiss

      Because the Court will strike Paragraphs 36, 45, and 46 from the complaint,

the Court will proceed in considering Defendant's motion to dismiss the complaint

without consideration of those paragraphs.

      A.     First Amendment Retaliation

      Plaintiff alleges Defendants terminated her from her role as a magistrate judge

due in part to the exercise of her First Amendment right to free speech. ECF 1, PgID

10–13. A plaintiff must plead factual allegations sufficient to establish three elements

for a First Amendment retaliation claim: "(1) the plaintiff engaged in constitutionally

protected conduct; (2) an adverse action was taken against the plaintiff that would

deter a person of ordinary firmness from continuing to engage in that conduct; and

(3) the adverse action was motivated at least in part by the plaintiff's protected

conduct." Handy-Clay v. City of Memphis, 695 F.3d 531, 539 (6th Cir. 2012) (quoting

Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 723 (6th Cir. 2010)). In this case,

the Court need not analyze beyond the first element of Plaintiff’s First Amendment

retaliation claim.




                                           7
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.463 Filed 03/22/21 Page 8 of 12




       "When a citizen enters government service, the citizen by necessity must

accept certain limitations on his or her freedom." Garcetti v. Ceballos, 547 U.S. 410,

418 (2006). Those limitations are not a forfeiture of all First Amendment rights by

virtue of employment by a municipality; instead, the First Amendment protects

public employees when they speak as citizens on matters of public concern. Id. But

"when a public employee speaks as an employee on matter of personal interest,"

Handy-Clay, 695 F.3d at 539, then the courts are "not the appropriate forum in which

to review the wisdom of a personnel decision." Connick v. Myers, 461 U.S. 138, 147

(1983). And so, the Court must undertake to determine whether the First

Amendment protects a public employee's speech. Under Garcetti, Plaintiff must show:

      (1) that her speech was made as a private citizen, rather than pursuant
      to her official duties; (2) that her speech involved a matter of public
      concern; and (3) that her interest as a citizen in speaking on the matter
      outweighed the state's interest, as her employer, in 'promoting the
      efficiency of the public service it performs through its employees.'

Handy-Clay, 695 F.3d at 540 (quoting Garcetti, 547 U.S. at 420).

       When it reviews a public employee's speech, a court "must consider both its

content and context—including to whom the statement was made—to determine

whether the plaintiff made the statement pursuant to her individual duties." Fox v.

Traverse City Area Pub. Schs. Bd. of Educ., 605 F.3d 345, 348 (6th Cir. 2010).

Statements made within the ordinary chain of command to supervisors are generally

not considered the speech of private citizens because such communications are the

expectation of employees in their place of employment. Id. at 350. What is more, "ad

hoc or de facto duties can fall within the scope of an employee's official responsibilities




                                            8
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.464 Filed 03/22/21 Page 9 of 12




despite not appearing in any written job description." Weisbarth v. Geauga Park Dist.,

499 F.3d 538, 544 (6th Cir. 2007). Thus, internal complaints or concerns that from a

public employee's jobs are generally considered to be "part and parcel" of their duties

and responsibilities. Omokehinde v. Detroit Bd. of Educ., 563 F. Supp. 2d 717, 724

(E.D. Mich. 2008). Cf. See v. City of Elyria, 502 F.3d 484, 493 (6th Cir. 2007) (finding

that a police officer's statements were constitutionally protected when allegations of

corruption were reported to the FBI, not merely discussed internally with the police

station).

       Here, all the allegations in the complaint were made as "part and parcel" of

Plaintiff's role as a magistrate or chief magistrate judge. And all the alleged incidents

of speech occurred within the ordinary chain of command or within Plaintiff’s official

role as an employee of the 36th District Court. Specifically, Plaintiff alleged that in

her role as the Chief Magistrate Judge she "created written guidance and training

materials" on topics like how to conduct proper arraignments, small claims, and

informal hearings. ECF 1, PgID 4. She also worked in that role to "address potential

legal and civil rights violations she observed." Id. As a magistrate, she advised the

then-Chief Judge, her supervisor, of issues she observed that she believed violated

Michigan state and federal laws. Id. at 5. Before the ACLU litigation began, Plaintiff

met with members of the 36th District Court to discuss potential forthcoming

litigation. Id. at 7. After Plaintiff was sued in her official capacity as magistrate judge,

she met with the other magistrate judges and 36th District Court personnel with

their outside counsel for the ACLU litigation. Id. at 8. In each of those alleged




                                             9
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.465 Filed 03/22/21 Page 10 of 12




 circumstances, Plaintiff's speech fell either within her role as an employee of the 36th

 District or an "ad hoc or de facto dut[y]" of serving in such a role. Weisbarth, 499 F.3d

 at 544. Thus, Plaintiff has failed to state a plausible claim for relief of First

 Amendment retaliation because her speech was not constitutionally protected as a

 public employee. And because Plaintiff's speech was not constitutionally protected,

 the Court need not analyze the remaining the First Amendment retaliation analysis

 and will grant Defendant's motion to dismiss as to the First Amendment claim.

        B.     State Law Claims

        Finally, Plaintiff alleges her termination violated the Michigan WPA, Mich.

 Comp. Laws § 15.361 et seq., and Michigan public policy. ECF 1, PgID 13–16. Because

 the Court has dismissed Plaintiff's First Amendment Retaliation claim and the Court

 lacks diversity jurisdiction, the Court will no longer exercise supplemental

 jurisdiction over the remaining state law claims.

        A district court "may decline to exercise supplemental jurisdiction over a claim

 . . . if . . . the district court has dismissed all claims over which is has original

 jurisdiction[.]" 28 U.S.C. § 1367(c). Generally, district courts should decline to

 exercise supplemental jurisdiction over state law claims when all federal law claims

 have been dismissed from the case before trial. See Brown v. Cassens Transp. Co.,

 546 F.3d 347, 363 (6th Cir. 2008) ("[A] federal court should typically decline to

 exercise pendent jurisdiction over a plaintiff's state-law claims after dismissing the

 plaintiff's federal claims.").




                                            10
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.466 Filed 03/22/21 Page 11 of 12




       Two reasons support the Court declining to exercise supplemental jurisdiction

 over the state law claims. First, the Court lacks original jurisdiction over the state

 law claims. And second, the interests of judicial economy do not override the

 presumption against retaining the case because the Court lacks the strong familiarity

 with the Michigan WPA, and strong interests in preserving federalism should allow

 the Michigan state court's the opportunity to apply their own law and public policy.

 Thus, the Court will dismiss the state law claims without prejudice. Because the

 Court is declining to resolve the state law claims on the merits, the Court will deny

 Defendant's motion to dismiss the WPA and public policy tort claims without

 prejudice.

                                       ORDER

       WHEREFORE, it is hereby ORDERED that Defendant's motion to strike the

 complaint [14] is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that the motion to strike [14] is GRANTED as

 to Paragraphs 36, 45, and 46 of the complaint. The paragraphs are STRICKEN.

       IT IS FURTHER ORDERED that the motion to strike [14] is DENIED as to

 Paragraphs 41–44.

       IT IS FURTHER ORDERED that Defendant's motion to dismiss [13] is

 GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that the First Amendment Retaliation claim

 against all Defendants is DISMISSED WITH PREJUDICE.




                                          11
Case 2:20-cv-10838-SJM-RSW ECF No. 22, PageID.467 Filed 03/22/21 Page 12 of 12




       IT IS FURTHER ORDERED that the state law claims against all

 Defendants are DISMISSED WITHOUT PREJUDICE.

       This is a final order that closes the case.

       SO ORDERED.


                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
 Dated: March 22, 2021


 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on March 22, 2021, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                           12
